[Cite as State v. Morton, 2021-Ohio-3468.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                            No. 109200
                 v.                                :

JEREMIAH MORTON,                                   :

                 Defendant-Appellant.              :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: APPLICATION DENIED
                 RELEASED AND JOURNALIZED: September 27, 2021


                           Cuyahoga County Court of Common Pleas
                                 Case No. CR-19-636658-A
                                 Application for Reopening
                                     Motion No. 546846


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Tasha L. Forchione, Assistant Prosecuting
                 Attorney, for appellant.

                 Jeremiah Morton, pro se.


LARRY A. JONES, SR., P.J.:

                   Jeremiah Morton has filed a timely App.R. 26(B) application for

reopening. Morton is attempting to reopen the appellate judgment, rendered in

State v. Morton, 8th Dist. Cuyahoga No. 109200, 2021-Ohio-581, that affirmed his
conviction and sentence for the offenses of rape, kidnapping, and aggravated

burglary. We decline to reopen Morton’s appeal for the following reasons.

    I. Standard of Review Applicable to App.R. 26(B) Application for
                              Reopening

               An application for reopening shall be granted if there exists a genuine

issue as to whether an applicant was deprived of the effective assistance of appellate

counsel on appeal.     See App.R. 26(B)(5).     To establish a claim of ineffective

assistance of appellate counsel, Morton is required to establish that the performance

of his appellate counsel was deficient, and the deficiency resulted in prejudice.

Strickland v. Washington, 466 U.S. 688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984);

State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989), cert. denied, 497 U.S.

1011, 110 S.Ct. 3258, 111 L.Ed.2d 767 (1990).

               In Strickland, the United States Supreme Court held that a court’s

scrutiny of an attorney’s work must be highly deferential. The court further stated

that it is all too tempting for a defendant to second-guess his attorney after

conviction and that it would be too easy for a court to conclude that a specific act or

omission was deficient, especially when examining the matter in hindsight. Thus, a

court must indulge in a strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance; that is, the defendant must

overcome the presumption that, under the circumstances, the challenged action

might be considered sound trial strategy. Strickland.
               Moreover, even if Morton establishes that an error by his appellate

counsel was professionally unreasonable, Morton must further establish that he was

prejudiced; but for the unreasonable error there exists a reasonable probability that

the results of his appeal would have been different.         Reasonable probability,

regarding an application for reopening, is defined as a probability sufficient to

undermine confidence in the outcome of the appeal. State v. May, 8th Dist.

Cuyahoga No. 97354, 2012-Ohio-5504.

                   II. First Proposed Assignment of Error

               Morton’s first proposed assignment of error is that:

      Appellate counsel was ineffective for failing to argue that his
      convictions are against the manifest weight of the evidence.

               Herein, Morton specifically argues that his convictions for the

offenses of rape, in violation of R.C. 2907.02(A)(1)(c) and 2907.02(A)(2), were

against the manifest weight of the evidence. In a manifest weight analysis, an

appellate court reviews the entire record, weighs the evidence and all reasonable

inferences, considers the credibility of witnesses, and resolves conflicts in the

evidence. An appellate court may not substitute its view for that of the jury unless it

finds that the jury clearly lost its way and created such a manifest miscarriage of

justice that the conviction must be reversed, and a new trial ordered. State v.

Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264; State v. Thompkins,

78 Ohio St.3d 380, 678 N.E.2d 541 (1997); State v. Walker, 8th Dist. Cuyahoga No.

109328, 2021-Ohio-2037.
               A complete and thorough review of the record clearly demonstrates

that Morton’s convictions for the offenses of rape were not against the manifest

weight of the evidence. Morton’s conviction for two counts of rape, in violation of

R.C. 2907.02(A)(1)(c), were not against the manifest weight of the evidence, because

the testimony and evidence adduced at trial demonstrated that the victim’s ability

to resist or consent was substantially impaired as the result of a mental condition,

physical condition, and the consumption of alcohol. Tr. 406–451.

               Morton’s convictions for two counts of rape, in violation of R.C.

2907.02(A)(2), were not against the manifest weight of the evidence, because the

testimony and evidence adduced at trial demonstrates that Morton used physical

force to compel the victim to engage in unwanted sexual activity. Tr. 418-455.

               We cannot say that the trier of fact clearly lost its way and created

such a manifest miscarriage of justice that the convictions for rape must be reversed.

Morton has failed to establish any prejudice through his first proposed assignment

of error.

                    III. Second Proposed Assignment of Error

               Morton’s second proposed assignment of error is that:

       Appellate counsel was ineffective for failing to raise a disproportionate
       aggregate twenty (20) year consecutive prison sentence that is
       unsupported by the record.

               Morton’s second proposed assignment of error is raised through a

supplement, filed June 20, 2021, to his original App.R. 26(B) application for

reopening that was originally filed on May 25, 2021. App.R. 26(B) does not contain
any provision for the filing of a supplement to the original application for reopening.

In addition, the supplement, with the additional proposed assignment of error,

constitutes an attempt to evade the 90-day requirement for the timely filing of the

application for reopening. App.R. 26(B)(2)(b) requires that Morton establish “a

showing of good cause for untimely filing if the application is filed more than 90

days after journalization of the appellate judgment” that is subject to reopening.

State v. Gumm, 103 Ohio St.3d 162, 2004-Ohio-4755, 814 N.E.2d 861, ¶ 7. See also

State v. Lamar, 102 Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970; State v.

Cooey, 73 Ohio St.3d 411, 653 N.E.2d 252 (1995); State v. Reddick, 72 Ohio St.3d

88, 647 N.E.2d 784 (1995).

               Morton has failed to establish any good cause for the filing of the

supplemental second proposed assignment of error, and thus, we are permitted to

summarily reject the second proposed assignment of error. State v. Durham, 8th

Dist. Cuyahoga No. 94747, 2012-Ohio-2053.           Nevertheless, we shall address

Morton’s second proposed assignment of error.

               Morton, through his second proposed assignment of error, argues

that the trial court’s imposition of consecutive sentences of incarceration was not

supported by the record.

               A trial court, when imposing consecutive terms of incarceration, must

make the findings required by R.C. 2929.14(C)(4). The findings made by the trial

court must be stated and placed upon the record at the sentencing hearing and

incorporated into the sentencing journal entry. State v. Bonnell, 140 Ohio St.3d
209, 2014-Ohio-3177, 16 N.E.3d 659. At the sentencing hearing, the trial court

opined that:

      The Court finds that a consecutive sentence is necessary to protect the
      public and will not demean the seriousness of ─ protect the public from
      future crime ─ I’m sorry. That this consecutive sentence is necessary
      to protect the public from future crime or to punish the offender and
      that consecutive sentences are not disproportionate to the seriousness
      of the defendant’s conduct and to the danger the offender poses to the
      public.

      And the reason why I find that you are a danger to the public is that if
      you are preying on people who live in group homes, who live in places
      where everyone there has a mental disability, then you are a danger to
      that community. In addition, the Court finds that the course of conduct
      and the harm caused by the two or more multiple offenses that were
      committed are so great or unusual that no single prison term for any of
      the offenses committed as part of the courses of conduct adequately
      reflect the seriousness of the offender’s conduct.

Tr. 884-885.

               The trial court, during sentencing, entered upon the record the

findings mandated by R.C. 2929.14(C)(4) that are required for the imposition of

consecutive sentences of incarceration: 1) protect the public from future crimes; 2)

punish Morton; 3) danger to the public by preying upon persons that live in group

homes; 4) victim had a mental disability; 5) conduct and harm caused by multiple

offenses were so great or unusual that no single term of prison adequately reflected

the seriousness of the offenses. We find that the record supports the trial court’s

findings and that the imposition of consecutive sentences of incarceration were

warranted. State v. Russell, 11th Dist. Lake No. 2019-L-138, 2020-Ohio-3243; State

v. Spence, 8th Dist. Cuyahoga No. 101154, 2014-Ohio-4691; State v. Venes, 8th Dist.
Cuyahoga No. 98682, 2013-Ohio-1891. Morton has failed to establish any prejudice

through his second proposed assignment of error.

             Application denied.




LARRY A. JONES, SR., PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
LISA B. FORBES, J., CONCUR